Exhibit 10.43

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***].

OMB Approval 2700-0042

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

  

 

1. CONTRACT ID CODE

  

 

PAGE OF PAGES

  

N/A

       1    |         2

 

2. AMENDMENT/MODIFICATION NO.

 

0006

 

 

3. EFFECTIVE DATE

 

[See block 16C, below]

 

 

4. REQUISITION/PURCHASE REQ. NO.

 

5 PROJECT NO, (If applicable)

 

N/A

6. ISSUED BY

 

  CODE        

7. ADMINISTERED BY (If other than Item 6)

  CODE     N/A

 

National Institutes of Health

National Institute of Allergy and Infectious Diseases

DEA, Office of Acquisitions

Room 3214, Msc 7612

6700-B Rockledge Drive

Bethesda, MD 20892-7612

 

 

 

        MID RCB-B

 

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and ZIP Code)

  (¨)   

9A. AMENDMENT OF SOLICITATION NO.

       

 

Pfenex, Inc

10790 Roselle Street

San Diego, Ca 92121

                           

9B. DATED (SEE ITEM 11)

 

     

 

  X  

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO.

 

  HHSN272201200033C

 

               

10B. DATED (SEE ITEM 13)

 

09/27/2012

CODE

 

         

FACILITY CODE

 

                   

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

¨ The above numbered solicitation is amended as set forth in Item 14. The hour
end date specified for receipt of Offers        ¨ is extended,             ¨ is
not extended Offers must acknowledge receipt of this amendment prior to the hour
and date specified in the solicitation or as amended, by one of the following
methods:

(a) By completing Items 8 and 15, and returning one (1) copy of the amendment;
(b) By acknowledging receipt of this Amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (if required)

 

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

  (¨)  

  A.  

THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

    B.  

THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation data, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF

 

   X   C.  

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

Mutual Agreement of the Parties

 

   

D.

 

  OTHER (Specify type of modification and authority)

 

 

E.  IMPORTANT:    Contractor        ¨ is not,        x is required to sign this
document and return 2 copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

PURPOSE:  The purpose of the modification is to revise ARTICLE G.2.

 

TOTAL FUNDS CURRENTLY ALLOTTED : $3,031,414 (Unchanged)

TOTAL ESTIMATED COST: $3,031,414 (Unchanged)

  

FUNDED THROUGH DATE: March 31, 2016 (Unchanged)

COMPLETION DATE: March 31, 2016 (Uncharged)

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

 

HUBERT CHEN - CHIEF MEDICAL OFFICER

     

Michael P. Welsh

Contracting Officer, MID RCB-B, OA, DEA, NIAID, NIH, DHHS

 

15B. CONTRACTOR/OFFEROR

 

 

15C. DATE SIGNED  

  16B: UNITED STATES OF AMERICA    

16C. DATE SIGNED

/s/ Hubert Chen                                       

 

Oct 30, 2015

 

By: /s/ Michael P. Welsh               

 

Nov 2, 2015

(Signature of person authorized to sign)

      (Signature of Contracting Officer)    

 

NSN 7540-01-152-8070   30-105   STANDARD FORM 30 (REV. 10-83)
PREVIOUS EDITION UNUSABLE   Computer Generated     Prescribed by GSA       FAR
(48 CFR) 53.243

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Contract No: HHSN272201200033C

         Modification No: 06   

Page 2 of 2

ARTICLE G.2. KEY PERSONNEL (HHSAR 352.242-70 (January 2006) is hereby modified
to update key personnel as follows:

 

Name    Title

[***]

  

Principal Investigator

[***]

  

Deputy Principle Investigator

[***]

  

Clinician focused on pre-clinical and clinical studies

[***]

  

Director Downstream Processing (DSP) and Analytical Biochemistry

[***]

  

Project Manager

[***]

  

Project Control Manager

 

 

HHS-556

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.